DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or render obvious the limitations set forth in claim 1. Specifically, the prior art does not teach an apparatus for air conditioning which comprises a heat exchanger which has lamellas and wherein a second airflow flow sequentially through a cover panel, the lamellas, at least one heat exchanger coil of the heat exchanger, and the outlet of a frame. Livchak et al. (U.S. Patent Publication No. 2013/0291735), considered the closest prior art, teaches an apparatus having a cover panel, lamellas, at least one heat exchanger coil of a heat exchanger, and an outlet of a frame. However, Livchak et al. fails to teach the sequential flow through these components. The prior art fails to render this obvious and thus the claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARRY E ARANT/Primary Examiner, Art Unit 3763